Citation Nr: 0102368	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-21 946	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
November 1970.  

The Board of Veterans' Appeals (Board) has received this case 
on appeal from a September 1992 decision of the RO.  

The veteran testified at a March 1993 hearing before a 
Hearing Officer at the RO.  
 
In September 1999, the Board remanded the case in order to 
afford the veteran an opportunity to appear for a hearing 
before a Member of the Board at the RO.  



FINDING OF FACT

New evidence has been presented, which bears directly and 
substantially on the veteran's claim of service connection 
for a psychiatric disorder, as manifested by PTSD, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision of January 1982, the RO denied the 
veteran's original claim of service connection for a 
psychiatric disorder identified as PTSD.  The veteran 
appealed from that determination, and the Board denied his 
claim in a decision promulgated in May 1986.  

In rating decisions of August 1987 and November 1988, the RO 
determined that the veteran had not submitted to reopen the 
claim of service connection.  He was notified of these rating 
action, but did not file a timely appeal.  

Then, in a rating of decision of January 1991, the RO denied 
his claim of service connection of PTSD on the basis that the 
current evidence did not show that he met the diagnostic 
criteria for PTSD.  He was notified of this rating action and 
apprised of his appellate rights in a letter dated in 
February 1991.  That decision is final and the claim may not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1104, 
20.1105 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter the "Court") summarized 
the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must 
first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Furthermore, for the purpose of determining whether a case 
should be reopened, the credibility of any factual statements 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence received since the last final decision denying 
service connection  includes statements from the veteran and 
his representative, his recent VA outpatient treatment 
records and the transcript of his March 1993 hearing 
testimony.  The hearing transcript includes discussion 
regarding the veteran's alleged inservice stressors.  The 
pertinent diagnoses presented in the additional medical 
evidence have included that of PTSD.  

While the veteran has testified that he has experienced 
stressful incidents while serving in the Republic of Vietnam, 
an attempt has not been made to verify the claimed stressors 
as described by the veteran.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
statements of the veteran with regard to his stressors must 
be presumed for purposes of determining whether the claim is 
reopened.  See Justus, Id.  

Thus, the Board finds that the new evidence is relevant to 
his claim and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for an innocently acquired psychiatric 
disorder to include PTSD is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder to include PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

The veteran asserts that he suffers from PTSD due to 
stressful experiences while serving in the Republic of 
Vietnam.  While physicians have diagnosed the veteran over 
the years as having PTSD, the record contains no evidence 
that actually verifies the stressors that the veteran asserts 
are the cause of his PTSD.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
was exposed during service.  

The Board notes that the file contains no record of medical 
treatment for mental health problems since 1993.  Any 
additional records showing ongoing treatment which are not 
already on file should be obtained.  

Additionally, the Board notes that the veteran did not appear 
for a recently scheduled hearing and that there appeared to 
be some confusion with regard to his address.  The veteran 
should be informed that, if he still desires a hearing, he 
should alert the RO so that one might be afforded.

The Board emphasizes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, it is incumbent upon the veteran to cooperate in any 
way that would facilitate the RO's efforts in developing this 
claim, to include providing specific stressor information, 
and reporting for an examination if the RO determines it is 
necessary.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim of 
service connection for an innocently 
acquired psychiatric disorder to include 
PTSD.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of a mental disorder.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him if he 
still desires to appear for a hearing in 
connection with his claim.  If so, the RO 
should undertake all indicated action to 
have the appropriate hearing scheduled.  

3.  The RO then should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding any 
reported incident where the veteran saw 
people commit suicide and incidents 
involving a bayonet.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, etc.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  

4.  The RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.  That 
agency should be requested to provide 
unit histories regarding the veteran's 
assigned units.  

5.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and extent of the 
claimed psychiatric disorder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  Based on his/her 
review of the case, the examiner should 
express an opinion, if possible, as to 
the medical probability that any 
currently demonstrated disorder is 
etiologically related to the veteran's 
service.  If PTSD is diagnosed, then the 
examiner should specify which stressor 
supports that diagnosis.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

6.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



